Citation Nr: 1627852	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from August 2004 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2014, the Board remanded the claims for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's bilateral knee disorder, diagnosed as patellofemoral syndrome, was caused by strenuous physical activity during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee patellofemoral syndrome are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5014 (2015). 

2.  The criteria for service connection for right knee patellofemoral syndrome are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5014 (2015). 





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claims for service connection.  No further notice and assistance is required.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Marine Corps air defense gunner.  He contended in his April 2009 claim, May 2009 statement, November 2009 notice of disagreement, and April 2010 substantive appeal that his bilateral knee disorder manifested within one year of discharge from active duty and was caused by rigorous physical training and jumping out of vehicles with heavy equipment.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Osteomalacia and arthritis are chronic disabilities for this purpose.  A compensable rating for osteomalacia is warranted if there are X-ray indications of arthritis with noncompensable limitation of motion of the joint.  See 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5014.  

Service treatment records are silent for any symptoms, diagnoses, or treatment of either knee.  The Veteran acknowledged that he did not sustain traumatic injuries of the knees, experience abnormal symptoms, or seek treatment for the knees during active service.   He noted in the April 2010 substantive appeal that he sought treatment at a VA medical center in October 2008 for knee pain and popping but did not receive treatment for administrative reasons. 

In May 2009, the Veteran started outpatient VA care, and clinicians noted his report of bilateral knee arthralgia which started during late in his active service after exertion such as running.  He underwent a VA general medical examination the same month in which a physician noted tenderness of the right intrapatellar area but a normal range of motion and no other abnormalities.  X-rays were normal, and the physician diagnosed bilateral patellofemoral syndrome (PFS).  The physician did not offer an opinion on whether the disorder was caused or aggravated by service. 

Over the next five years, the Veteran worked in a warehouse and construction occupations and often sought treatment for worsening knee pain and endurance.  He was provided bilateral knee braces for patellar stabilization, courses of physical therapy, and pain medication.  Clinical diagnoses included PFS, chondromalacia of patella, lateral subluxation of both patellae, and osteoarthrosis.  

In July 2014, a VA physician performed another examination and noted the Veteran's report of falling from a roof and severely injuring his back followed by several back surgeries with increasing lower leg pain and neurological complications.  On examination, the physician noted some limitation of flexion with pain on motion but no tenderness, instability, or loss muscle strength.  Since the fall, the Veteran used a cane in lieu of braces.  Concurrent X-rays were normal.  The physician found that the current limitations were residuals of the fall and not from the PFS "which he incurred as a result of his active service."  

In May 2016, the Board sought an additional expert medical opinion from a VA orthopedic specialist.  The specialist noted that the bilateral knee pain experienced by the Veteran within one year of active service and variously diagnosed as PFS and chondromalacia patella is a softening of the cartilage on the undersurface of the patella which can predispose to pain and potential arthritic changes or further cartilage injury.  The specialist noted that, although this may be present and asymptomatic in a small percentage of the population, this Veteran's heavy lifting and carrying, strenuous activity, and conditioning in service aggravated the disorder causing it to progress to becoming symptomatic.   

The Board finds that service connection for right and left knee patellofemoral syndrome is warranted.  The Veteran was diagnosed with this bilateral disorder during the period of the appeal, notwithstanding additional neurological complications which arose from a non-service-connected fall and back injury.   Therefore, the first element of service connection is met. 

The Veteran sought VA treatment and was diagnosed with a form of osteomalacia within one year of discharge from active duty, but examinations during that year showed no limitation of motion or X-ray indications of arthritis.  The VA examiner in July 2014 noted that the Veteran's PFS was caused by active service, but not the post-accident complications.  The VA orthopedic specialist found that, in this Veteran's case, his strenuous military activity more likely than not aggravated a softening of the cartilage during the end of active duty that progressed to symptomatic within one year.  Therefore, the second and third elements of service connection on a direct basis are met because the strenuous activity credibly reported by the Veteran is consistent with the nature and circumstances of his Marine Corps service and because there are competent medical opinions that his activity aggravated soft cartilage in both knees. 

Resolving all doubt in favor of the Veteran, service connection for patellofemoral syndrome or chondromalacia patella of the right and left knees is granted.   





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


